Citation Nr: 1607182	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-06 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The issue of entitlement to a TDIU was addressed in an August 2014 remand on the basis that it was raised by the record as part of a claim for an increased evaluation for the Veteran's service-connected post-operative residuals of a right knee injury with arthritis.  The TDIU claim now returns to the Board for appellate review.  

The Veteran testified before the undersigned Veterans Law Judge at a July 2010 Travel Board hearing.  A transcript of this hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking a TDIU.  Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran contends that his service-connected right and left knee disabilities prevent him from obtaining and following substantially gainful employment.  Specifically, the Veteran argues that he is unable to compete for the physical labor jobs that he has had for the past 20 years.  Furthermore, the Veteran asserts that he has been unable to maintain employment from telemarketing firms, because he cannot sit for more than one hour without experiencing pain.  He said that he had obtained vocational rehabilitation to become retrained in a job that could accommodate his service-connected disabilities.  See August 2015 Notice of Disagreement.

According to a June 2015 rating decision and a June 2015 supplemental statement of the case (SSOC), the RO had reviewed and relied on, among other evidence, the Veteran's Vocational Rehabilitation and education file, when it determined that the Veteran was not entitled to a TDIU.  However, the Veteran's Vocational Rehabilitation and education file have not been associated with the Veteran's claims file.  As these records may provide relevant information to substantiate the Veteran's claim, on remand, these records must be obtained and associated with the claims file for the Board to review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board also notes that the Veteran was previously provided an opportunity to submit the appropriate application form for TDIU (VA Form 21-8940) in support of his claim.  To date, the Veteran has not submitted a completed application form for TDIU.  On remand, the Veteran should be provided another opportunity to submit the form.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran with a VA TDIU application form (VA Form 21-8940) to complete.  

2.  The AOJ should obtain the Veteran's Vocational Rehabilitation and education file and associate the records with the claims file.  

3.  The AOJ should obtain all of the Veteran's outstanding treatment records for the Veteran's service-connected disabilities, including right and left knee disabilities and thoracic osteoarthritis.  

4.  Then, the AOJ should readjudicate the TDIU claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a SSOC.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




